            Case 1:19-cv-00209-ABJ Document 1 Filed 01/28/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
CENTER FOR RESPONSIBLE                       )
LENDING,                                     )
     302 West Main Street                    )
     Durham, NC 27701,                       )
                                             )
               Plaintiff,                    )
                                             )
               v.                            )      Civil Action No. 19-cv-00209
                                             )
OFFICE OF MANAGEMENT                         )
AND BUDGET,                                  )
     725 17th Street NW                      )
     Washington, DC 20503,                   )
                                             )
               Defendant.                    )
                                             )

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.      This action is brought under the Freedom of Information Act (FOIA), 5 U.S.C.

§ 552, to compel the Office of Management and Budget (OMB) to produce records responsive to

a FOIA request.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

                                           PARTIES

       3.      Plaintiff Center for Responsible Lending (CRL) is a non-profit, non-partisan

research and policy organization that works to protect home ownership and family wealth by

fighting predatory lending practices. CRL submitted the FOIA request at issue in this action.

       4.      Defendant OMB is an agency for the purposes of FOIA and has possession of and

control over the records that CRL seeks.
            Case 1:19-cv-00209-ABJ Document 1 Filed 01/28/19 Page 2 of 4



                                     STATEMENT OF FACTS

       5.      On January 31, 2018, CRL submitted a FOIA request to OMB for certain records

related to payday loans, vehicle title loans, or longer-term consumer installment loans. The request

specified that it sought records created or received by OMB between November 24, 2017, and the

date of processing of the request.

       6.      The request contained two parts. The first part sought any and all communications

concerning payday loans, vehicle title loans, or longer-term consumer installment loans, to or

from any staff of OMB, including Mick Mulvaney, including but not limited to, communications

concerning:

              a) the Consumer Financial Protection Bureau (CFPB)’s final rule addressing

                  payday, vehicle title, and certain high-cost installment loans, released October

                  5, 2017 (the Payday Rule), see 82 Fed. Reg. 54,472 (Nov. 17, 2017), including

                  CFPB’s decision, announced January 16, 2018, to reconsider the Payday Rule;

              b) litigation involving CFPB and Golden Valley Lending, Silver Cloud Financial,

                  Mountain Summit Financial, or Majestic Lake Financial, including CFPB’s

                  January 18, 2018, dismissal of its action against these lenders; and

              c) CFPB’s investigation into the practices of World Acceptance Corporation,

                  including CFPB’s reported January 2018 decision to discontinue the

                  investigation.

       7.      The second part of the request sought any and all records concerning meetings

about the topics covered by the first part.

       8.      In its request, CRL sought a full waiver of fees and explained in support that

disclosure of the requested information would be in the public interest and not for commercial use.



                                                 2
                Case 1:19-cv-00209-ABJ Document 1 Filed 01/28/19 Page 3 of 4



          9.       On February 2, 2018, OMB acknowledged CRL’s request and assigned it OMB

FOIA number 2018-143.

          10.      CRL repeatedly contacted OMB over the next several months to seek an update on

the request. On September 24, 2018, OMB informed CRL that it had initiated a search for

potentially responsive records.

          11.      On October 10, 2018, OMB estimated that it would respond to CRL’s request in

August 2019.

          12.      More than 20 working days have passed since OMB received CRL’s January 2018

FOIA request, and OMB has not made a determination on the substance of the FOIA request,

produced any records in response to the request, or made a decision on the fee waiver request.

          13.      CRL has exhausted all administrative remedies with respect to its January 2018

FOIA request.

                                         CAUSE OF ACTION

          14.      CRL has a right under FOIA to the records it requested and to a public interest fee

waiver.

          15.      There is no legal basis for OMB’s failure to disclose the requested records.

                                       PRAYER FOR RELIEF

WHEREFORE, CRL requests that this Court:

          (1) Declare that OMB’s withholding of the requested records is unlawful;

          (2) Order OMB to make the requested records available to CRL at no cost and without

delay;

          (3) Award CRL its costs and reasonable attorneys’ fees pursuant to 5 U.S.C.

§ 552(a)(4)(E); and



                                                    3
          Case 1:19-cv-00209-ABJ Document 1 Filed 01/28/19 Page 4 of 4



       (4) Grant such other and further relief as this Court may deem just and proper.

Dated: January 28, 2019                             Respectfully submitted,

                                                    /s/ Rebecca Smullin______
                                                    Rebecca Smullin (D.C. Bar No. 1017451)
                                                    Micah Bluming (Cal. Bar No. 314273)*
                                                    Public Citizen Litigation Group
                                                    1600 20th Street NW
                                                    Washington, DC 20009
                                                    (202) 588-1000
                                                    rsmullin@citizen.org




*
 Active member in good standing of the State Bar of California and the Supreme Court of
California, authorized to practice under the direct supervision of Rebecca Smullin pursuant to D.C.
Court of Appeals Rule 49(c)(8) during the pendency of first application to the District of Columbia
Bar submitted within 90 days of commencing practice in the District of Columbia.

                                                4
